


EXHIBIT 10.1


NORTHSTAR REAL ESTATE INCOME TRUST, INC.


AMENDED AND RESTATED
INDEPENDENT DIRECTORS COMPENSATION PLAN


ARTICLE 1
PURPOSE


1.1. PURPOSE. The purpose of the Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of NorthStar Real Estate
Income Trust, Inc. or any of its subsidiaries or affiliates for service as
members of the Board by providing them with competitive compensation and an
ownership interest in the Stock of the Company. The Company intends that the
Plan will benefit the Company and its stockholders by allowing Independent
Directors to have a personal financial stake in the Company through an ownership
interest in the Stock and will closely associate the interests of Independent
Directors with that of the Company’s stockholders.


1.2. ELIGIBILITY. Independent Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.


ARTICLE 2
DEFINITIONS


2.1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Incentive Plan. Unless the context
clearly indicates otherwise, the following terms shall have the following
meanings:


“Base Annual Retainer” means the annual retainer payable by the Company to an
Independent Director pursuant to Section 5.1 hereof for service as a director of
the Company (i.e., excluding any Supplemental Annual Retainer), as such amount
may be changed from time to time.


“Eligible Participant” means any person who is or becomes an Independent
Director while this Plan is in effect; except that during any period a director
is prohibited from participating in the Plan by his or her employer or otherwise
waives participation in the Plan, such director shall not be an Eligible
Participant.


“Incentive Plan” means the NorthStar Real Estate Income Trust, Inc. Long Term
Incentive Plan, or any subsequent equity compensation plan approved by the Board
and designated as the Incentive Plan for purposes of this Plan.


“Plan” means this NorthStar Real Estate Income Trust, Inc. Amended and Restated
Independent Directors Compensation Plan, as amended from time to time.




--------------------------------------------------------------------------------






“Plan Year(s)” means the approximate twelve-month period beginning with the
annual stockholders meeting and ending at the next annual stockholders meeting.


“Share Value,” on any date, means (i) if the Company is engaged in any “best
efforts” public offering of the Stock prior to the date the Stock is listed on a
national securities exchange or quoted on an interdealer quotation system, the
offering price of the Stock; (ii) if following the termination of any such “best
efforts” public offering but prior to the date the Stock is listed on a national
securities exchange or quoted on an interdealer quotation system, the most
recent estimated per share value of the Stock disclosed by the Company or if no
estimated per share value of the Stock has been disclosed, the most recent
offering price of the Stock; (iii) if the Stock is listed on a national
securities exchange, the closing sales price on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (iv) if the Stock is quoted on an interdealer quotation system but
not listed on a national securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date; provided that if it is determined that the fair market value is not
properly reflected by such quotations, Share Value will be determined by such
other method as the Board determines in good faith to be reasonable and in
compliance with Code Section 409A.


“Supplemental Annual Retainer” means the annual retainer payable by the Company
to an Independent Director pursuant to Section 5.2 hereof for service as the
chair of the Audit Committee of the Board, as such amount may be changed from
time to time.


ARTICLE 3
ADMINISTRATION


3.1. ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned, including the
Company, its stockholders and persons granted awards under the Plan. The Board
may appoint a plan administrator to carry out the ministerial functions of the
Plan, but the administrator shall have no other authority or powers of the
Board.


3.2. RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s
certificate of incorporation or otherwise.



2

--------------------------------------------------------------------------------




ARTICLE 4
SHARES


4.1. SOURCE OF SHARES FOR THE PLAN. The shares of Stock that may be issued
pursuant to the Plan shall be issued under the Incentive Plan, subject to all of
the terms and conditions of the Incentive Plan. The terms contained in the
Incentive Plan are incorporated into and made a part of this Plan with respect
to shares of Stock, Restricted Stock and any other equity granted pursuant
hereto and any such grant shall be governed by and construed in accordance with
the Incentive Plan. In the event of any actual or alleged conflict between the
provisions of the Incentive Plan and the provisions of this Plan, the provisions
of the Incentive Plan shall be controlling and determinative. This Plan does not
constitute a separate source of shares for the grant of Restricted Stock or
shares of Stock described herein.


ARTICLE 5
RETAINERS AND EXPENSES


5.1. BASE ANNUAL RETAINER. Each Eligible Participant shall be paid a Base Annual
Retainer for service as a director during each Plan Year, payable in such form
as shall be elected by the Eligible Participant in accordance with Section 6.1.
The amount of the Base Annual Retainer shall be established from time to time by
the Board. Until changed by the Board, the Base Annual Retainer for a full Plan
Year shall be $90,000. The Base Annual Retainer shall be payable in
approximately equal quarterly installments in arrears. Each person who first
becomes an Eligible Participant on a date other than an annual meeting date
shall be paid a retainer equal to the quarterly installment of the Base Annual
Retainer for the first quarter of eligibility, based on the number of full
months he or she serves as an Independent Director during such quarter. In no
event shall any installment of the Base Annual Retainer be paid later than March
15 of the year following the year to which such installment relates.


5.2. AUDIT COMMITTEE CHAIRPERSON SUPPLEMENTAL ANNUAL RETAINER. The chairperson
of the Audit Committee of the Board shall be paid a Supplemental Annual Retainer
for his or her service as such chairperson during a Plan Year, payable at the
same times as installments of the Base Annual Retainer are paid and in such form
as shall be elected by such chairperson in accordance with Section 6.1. The
amount of the Supplemental Annual Retainer for the chairperson of the Audit
Committee shall be established from time to time by the Board. Until changed by
the Board, the Supplemental Annual Retainer for a full Plan Year for the
chairperson of the Audit Committee shall be $15,000. A pro rata Supplemental
Annual Retainer will be paid to any Eligible Participant who becomes the
chairperson of the Audit Committee of the Board on a date other than the
beginning of a Plan Year, based on the number of full months he or she serves as
a chairperson of the Audit Committee of the Board during the Plan Year. In no
event shall any installment of the Supplemental Annual Retainer be paid later
than March 15 following the year to which such installment relates.


5.3. TRAVEL EXPENSE REIMBURSEMENT. All Eligible Participants shall be reimbursed
for reasonable travel expenses in connection with attendance at meetings of the
Board and its committees, or other Company functions at which the Chief
Executive Officer or

3

--------------------------------------------------------------------------------




Chair of the Board requests the Independent Director to participate.
Notwithstanding the foregoing, the Company’s reimbursement obligations pursuant
to this Section 5.3 shall be limited to expenses incurred during such director’s
service as an Independent Director. Such payments will be made within 30 days
after delivery of the Independent Director’s written requests for payment,
accompanied by such evidence of expenses incurred as the Company may reasonably
require, but in no event later than the last day of the Independent Director’s
tax year following the tax year in which the expense was incurred. The amount
reimbursable in any one tax year shall not affect the amount reimbursable in any
other tax year. Independent Directors’ right to reimbursement pursuant to this
Section 5.3 shall not be subject to liquidation or exchange for another benefit.


ARTICLE 6
ALTERNATIVE FORM OF PAYMENT FOR BASE ANNUAL RETAINER AND
SUPPLEMENTAL ANNUAL RETAINER


6.1. PAYMENT OF BASE ANNUAL RETAINER AND SUPPLEMENTAL ANNUAL RETAINER. At the
election of each Eligible Participant, in accordance with Section 6.2, the Base
Annual Retainer or the Supplemental Annual Retainer for a given Plan Year shall
be either: (i) payable in cash in approximately equal quarterly installments in
arrears, with the first quarter of the Plan Year beginning on the date of the
annual stockholders meeting; or (ii) subject to share availability under the
Incentive Plan, payable by a grant on the day an installment of the Base Annual
Retainer or Supplemental Annual Retainer is normally paid (the “Stock Grant
Date”) of that number of shares of Stock (rounded up to the nearest whole share)
determined by dividing the Base Annual Retainer or Supplemental Annual Retainer
installment otherwise payable by the Share Value as of the Stock Grant Date. Any
shares of Stock granted under the Plan as the Base Annual Retainer or
Supplemental Annual Retainer under clause (ii) above will be 100% vested and
nonforfeitable as of the Stock Grant Date, and the Eligible Participant
receiving such shares of Stock (or his or her custodian, if any) will have
immediate rights of ownership in the shares of Stock, including the right to
vote the shares of Stock and the right to receive dividends or other
distributions thereon.


6.2. TIMING AND MANNER OF PAYMENT ELECTION. Each Eligible Participant shall
elect the form of payment desired for his or her Base Annual Retainer and
Supplemental Annual Retainer (if applicable) for a Plan Year by delivering a
valid election form in such form as the Board or the plan administrator shall
prescribe (the “Election Form”) to the Board or the plan administrator prior to
the beginning of such Plan Year, which will be effective as of the first day of
the Plan Year beginning after the Board or the plan administrator receives the
Eligible Participant’s Election Form. The Election Form signed by the Eligible
Participant prior to the Plan Year will be irrevocable for the coming Plan Year.
However, prior to the commencement of the following Plan Year, an Eligible
Participant may change his or her election for future Plan Years by executing
and delivering a new Election Form indicating different choices. If an Eligible
Participant fails to deliver a new Election Form prior to the commencement of
the new Plan Year, his or her Election Form in effect during the previous Plan
Year shall continue in effect during the new Plan Year. If no Election Form is
filed or effective, or if there are

4

--------------------------------------------------------------------------------




insufficient shares of Stock in the Incentive Plan, the Base Annual Retainer and
Supplemental Annual Retainer (if applicable) will be paid in cash.


ARTICLE 7
EQUITY COMPENSATION


7.1. INITIAL RESTRICTED STOCK GRANT. Subject to share availability under the
Incentive Plan and the terms of this Section 7.1, on the first date that an
Independent Director is initially elected or appointed to the Board, he or she
shall receive an award of Restricted Stock (the “Initial Stock Grant”) in an
amount established from time to time by the Board. Until changed by the Board,
the Initial Stock Grant shall be $75,000 in shares of Restricted Stock, with the
number of shares of Stock determined by dividing the amount of the Initial Stock
Grant by the Share Value as of the grant date. Such shares of Restricted Stock
shall be subject to the terms and restrictions described below in Section 7.3
and shall be in addition to any otherwise applicable annual grant of Restricted
Stock granted to such Independent Director under Section 7.2.


7.2. SUBSEQUENT RESTRICTED STOCK GRANT. Subject to share availability under the
Incentive Plan and the terms of this Section 7.2, on the date following an
Independent Director’s subsequent re-election to the Board, such director shall
receive a subsequent grant of Restricted Stock (the “Subsequent Stock Grant”) in
an amount established from time to time by the Board. Until changed by the
Board, the Subsequent Stock Grant shall be $50,000 in shares of Restricted
Stock, with the number of shares of Stock determined by dividing the amount of
the Subsequent Stock Grant by the Share Value as of the grant date. Such shares
of Restricted Stock shall be subject to the terms and restrictions described
below in Section 7.3.


7.3. TERMS AND CONDITIONS OF RESTRICTED STOCK. Shares of Restricted Stock shall
be evidenced by a written Award Certificate, and shall be subject to such
restrictions and risk of forfeiture as determined by the Board, and shall be
granted under and pursuant to the terms of the Incentive Plan. Unless and until
provided otherwise by the Board, the Restricted Stock granted pursuant to
Section 7.1 and Section 7.2 herein shall vest and become non-forfeitable over
two (2) years in equal quarterly installments beginning on the first day of the
first quarter following the Restricted Stock grant date. Notwithstanding the
foregoing vesting schedule, the shares of Restricted Stock shall become fully
vested on the earlier occurrence of: (i) the termination of the Independent
Director’s service as a director of the Company due to his or her death or
Disability; or (ii) a Change in Control of the Company. If the Independent
Director’s service as a director of the Company terminates other than as
described in clause (i) of the foregoing sentence, then the Independent Director
shall forfeit all of his or her right, title and interest in and to any unvested
shares of Restricted Stock as of the date of such termination from the Board and
such Restricted Stock shall be reconveyed to the Company without further
consideration or any act or action by the Independent Director.



5

--------------------------------------------------------------------------------




ARTICLE 8
AMENDMENT, MODIFICATION AND TERMINATION


8.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and
from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, require stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
a securities exchange on which the Stock is listed or traded, then such
amendment shall be subject to stockholder approval; and provided, further, that
the Board may condition any other amendment or modification on the approval of
stockholders of the Company for any reason.


ARTICLE 9
GENERAL PROVISIONS


9.1. ADJUSTMENTS. The adjustment provisions of the Incentive Plan shall apply
with respect to Restricted Stock or other equity awards outstanding or to be
granted pursuant to this Plan.


9.2. DURATION OF THE PLAN. The Plan shall remain in effect until terminated by
the Board.
9.3. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.


9.4. EFFECTIVE DATE. The Plan was originally adopted by the Board on February 2,
2010, effective as of that date. The Plan was amended by the Board on August 24,
2010 and November 8, 2011, effective as of such dates, and was amended and
restated by the Board on March 3, 2015, effective as of January 1, 2015.


*****

6

--------------------------------------------------------------------------------






The foregoing is hereby acknowledged as being the NorthStar Real Estate Income
Trust, Inc. Independent Directors Compensation Plan as adopted by the Board.




 
NORTHSTAR REAL ESTATE INCOME TRUST, INC.
 
 
 
 
 
 
 
By:
/s/ RONALD J. LIEBERMAN
 
 
Name:
Ronald J. Lieberman
 
 
Title:
Executive Vice President, General Counsel and Secretary




7